Citation Nr: 1028656
Decision Date: 07/30/10	Archive Date: 09/09/10

Citation Nr: 1028656	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-41 586	)	DATE JUL 30 2010
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multiple joint arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from January 1945 to November 
1946.

This case was previously before the Board of Veterans' Appeals 
(Board) in August 2009, at which time, it was remanded to 
schedule a hearing for the Veteran.

In June 2010, the Veteran had a video conference with the 
Veterans Law Judge whose signature appears at the end of this 
decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's multiple joint arthritis was first manifested 
many years after service, and the preponderance of the competent 
evidence of record shows that it is unrelated thereto.  

2.  The preponderance of the competent evidence of record shows 
that the Veteran's multiple joint arthritis is not the result of 
nor has it been aggravated by his service connected residuals of 
rheumatic fever.  


CONCLUSIONS OF LAW

1.  Multiple joint arthritis is not the result of disease or 
injuries incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for secondary service connection for multiple 
joint arthritis have not been met.  §§ 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to 
service connection for multiple joint arthritis.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

In February 2004, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claim, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed him of the criteria for service connection 
and set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  
In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records, as well as records from 
Thomas W. Henderson, M.D., reflecting the Veteran's treatment in 
March and April 2005.  

In December 2004, VA was examined by the Veteran to determine the 
nature and etiology of any joint disability found to be present.  
The VA examination report shows that the examiner reviewed the 
Veteran's claims file, interviewed and examined the Veteran, 
ensured the completion of appropriate laboratory tests, 
documented the Veteran's current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the Veteran had his June 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing has 
been associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection 
may be presumed when that disability is shown to a degree of 10 
percent or more within one year of the veteran's discharge from 
active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or the result 
of a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Any increase in the severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310(b).

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  



The Factual Background

The service treatment records show that in March 1946, the 
Veteran was admitted to the hospital with a five day history of 
soreness in his ankles, knees, and left hip.  He had reportedly 
had a similar episode at age 13.  Following a workup, the 
impression was acute rheumatic fever, moderate, involving the 
knees and left hip joint.  The cause was undetermined.  After one 
month of hospitalization the Veteran was returned to duty.  
During the remainder of the Veteran's service, there were no 
complaints or clinical findings of rheumatic fever or joint 
disability.  

During the Veteran's October 1946 service separation examination, 
the history of his treatment for rheumatic fever was reported.  
It was noted that it had been incurred in service.  On 
examination, the Veteran's musculoskeletal system was found to be 
normal, and there was no evidence of any disability resulting 
from his rheumatic fever.  

In March 1947, the RO in Chicago, Illinois, granted the Veteran's 
claim of entitlement to service connection for rheumatic fever 
and assigned a noncompensable rating, effective November 12, 
1946.

In February 2004, the Veteran filed his initial claim of 
entitlement to service connection for multiple joint pain as a 
residual of his rheumatic fever.

In December 2004, the Veteran was examined by VA to determine the 
nature and etiology of his multiple joint pain.  He reported a 
ten year history of pain in both lower extremities, including his 
knees and ankles.  He also reported a three to four year history 
of pain in his shoulders, hips, wrists, and first interphalangeal 
joint of both hands.  It was noted that in August 2004, he had 
undergone a total left hip replacement and that approximately 
three years earlier, he had undergone a discectomy for 
degenerative disc disease.  Laboratory testing revealed that the 
RF factor and ANA test were negative.  The ESR was elevated.  X-
rays revealed minimal degenerative arthritis in the left first 
metacarpal joint and right hip, as well as swelling in the right 
wrist.

Following the examination, the diagnosis was degenerative 
arthritis of multiple joints as confirmed on X-ray.  The examiner 
noted that the negative RF and ANA tests ruled out rheumatoid 
arthritis but that the elevated ESR was indicative of active 
inflammation associated with his arthritis.  The examiner 
commented that the Veteran's degenerative arthritis was less 
likely to be secondary to his service-connected history of 
rheumatic fever which had a self-limited course.  Finally, the 
examiner stated that from the Veteran's history, it appeared that 
his spine and left hip surgeries were more likely because of 
degenerative arthritis; however, he acknowledged that he did not 
have any medical records associated with those conditions.

In March 2005, the Veteran had an evaluation by Thomas W. 
Henderson, M.D., of the Dayton Arthritis and Allergy Center.  He 
noted the Veteran's history of back surgery and total left hip 
arthroplasty, as well as his recent history of multiple joint 
pain.  The Veteran had Heberden's nodes, especially in the distal 
interphalangeal joints of the right hand, as well as some 
tenderness in the first carpometacarpal joints, bilaterally.  
Laboratory testing revealed an elevated sedimentation rate but a 
normal RF factor and ANA test.  Following the evaluation, the 
diagnoses were polyarthritis of undetermined etiology, probably 
consisting of rheumatoid arthritis and osteoarthritis and a 
history of right carpal tunnel syndrome.  The following month, 
the Veteran underwent physical therapy.

Analysis

During his hearing, the Veteran testified that he had rheumatic 
fever, manifested by multiple joint pain in service and that 
during the 1940', 1950's, and 1960's, he continued to be treated 
for complaints of leg pain.  He stated that no one could 
determine the cause of the pain until 2005, when he was treated 
by Dr. Henderson.  He noted that Dr. Henderson diagnosed 
rheumatoid arthritis, which the Veteran now contends is the 
result of his rheumatic fever in service.  Therefore, he 
maintains that service connection for rheumatoid arthritis is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  
A review of the evidence discloses that the Veteran's multiple 
joint arthritis in service was found to be associated with acute 
rheumatic fever.  Although he was service-connected for the 
residuals of rheumatic fever, there is no evidence of continuing 
symptomatology after service to support his report of ongoing 
disability.  Although the Veteran is competent to report a 
history of his symptoms, the record after service is negative for 
any complaints or clinical findings of joint pain for almost 
sixty years.  The lack of such evidence tends to militate against 
his claim.  Moreover, had the Veteran been experiencing a chronic 
joint disorder, he well knew how to file a claim.  Indeed, he had 
successfully filed a claim of entitlement to service connection 
for rheumatic fever almost immediately after service.  That  did 
not do so with respect to the reported multiple joint pain 
further militates against his claim and tends to impugn his 
credibility.  Nevertheless, service connection may still be 
granted, if the evidence shows a nexus between the current 
multiple joint arthritis and service or his service-connected 
residuals of rheumatic fever.

While Dr. Henderson finds that the Veteran probably has 
rheumatoid arthritis, there is no competent evidence of record 
showing that such disability is related to any event in service 
of to his residuals of rheumatic fever.  In fact, Dr. Henderson 
states that the etiology of the Veteran's arthritis is 
undetermined.  Such a finding does not contradict that of the VA 
examiner who finds that the Veteran's arthritis is less likely 
than not related to his rheumatic fever.  In this regard, the 
Board notes that laboratory testing has consistently revealed 
negative ANA and RF testing that X-rays have shown no more than 
degenerative arthritis.  Indeed, the only opinion that the 
Veteran's arthritis is related to service or to service-connected 
disability comes from the Veteran.  As a layman, however, the 
Veteran is competent to report on matters which are capable of 
lay observation, such as his symptoms.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, is not considered 
probative evidence of service connection.  38 C.F.R. § 3.159(a).  
Absent such evidence, the Veteran does not meet the criteria for 
service connection.  Accordingly, service connection for multiple 
joint arthritis is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim. In this case, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for multiple joint arthritis is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


